  19-23581-rdd      Doc 35     Filed 01/07/20
                                     Entered 01/07/20 15:43:58 Main Document
                                   Pg 1 of 9
LAW OFFICES OF ALLEN A. KOLBER, ESQ.          Hearing Date: March 27, 2020
Attorneys for Debtors                         Hearing Time: 10:00 a.m.
134 Rt. 59, Suite A
Suffern, NY 10901
(845) 918-1277
Allen A. Kolber, Esq. (AK0243)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________x
In Re:                                                       Chapter 11

AARON BROWN                                                  Case No. 19-23581(rdd)

                              Debtor.
________________________________________x

       NOTICE OF MOTION FOR AN ORDER PURSUANT TO 11 U.S.C. §§506(a) AND
       506(d) DETERMINING THE AMOUNT OF SECURED CLAIM #11 OF SN SERVICING
       CORPORATION, AS SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION
       AS TRUSTEE OF THE CHALET SERIES III TRUST, WITH RESPECT TO INVESTMENT
       PROPERTY LOCATED AT 29 SUMMIT AVENUE, SPRING VALLEY, NY 10977

       AND OBJECTING TO CLAIMS PURSUANT TO 11 U.S.C. § 502 AND FEDERAL RULE
       OF BANKRUPTCY PROCEDURE 3007                                    ______


S I R S:

       PLEASE TAKE NOTICE that the upon the annexed Affidavit of Debtor AARON BROWN ,

and his attorney, Allen A. Kolber, Esq., and all Exhibits therein, seeking the entry of an Order pursuant to

11 U.S.C. §§ 506(a), 506(d) and 502 (a)(1). and Federal Rule of Bankruptcy Procedure 3007, a hearing

will be held on March 27, 2020, at 10:00 a.m. before the Honorable D. Drain, United States Bankruptcy

Judge, at the United States Bankruptcy Court for the Southern District of New York, 300 Quarropas

Street, White Plains, New York 10601, as follows:

                  (a) Valuing the secured lien held by SN SERVICING CORPORATION, AS

                      SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION AS

                      TRUSTEE OF THE CHALET SERIES III TRUST against the Debtor’s real

                      property located at 29 Summit Avenue, Spring Valley, NY 10977 at $300,000.00

                      and
  19-23581-rdd      Doc 35     Filed 01/07/20    Entered 01/07/20 15:43:58 Main Document
                                               Pg 2 of 9
                  (b) Reclassifying the unsecured claim of SN SERVICING CORPORATION, AS

                      SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION AS

                      TRUSTEE OF THE CHALET SERIES III TRUST at $204,595.58, and

                  (c) for such other and further relief as to this Court may seem just and proper

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief Debtor seeks to obtain

must be in writing, conform to the requirements of the Bankruptcy code, the Bankruptcy Rules and the

Local Rules of the United States Bankruptcy Court for the Southern District of New York, and must be

filed and served no later than three (3) business days prior to the hearing date (“Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served so as to

be received not later than seven (7) days before the return date of this Motion.

       PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-182, any objection

filed by parties with representation shall be filed on or before the objection Deadline (i) through the

Bankruptcy Court’s Electronic Filing System which may be accessed at the Bankruptcy Court’s internet

web at http://www.nysb.uscourts.gov, and (ii) in portable document format (PDF) using Adobe

Exchange Software for conversion.

       PLEASE TAKE FURTHER NOTICE that any party that is either without legal representation,

or that is unable to file documents electronically or create documents in PDF format, shall file its

objection on or before the objection Deadline in either Word, WordPerfect or DOS text (ASCII) format

on 3-1/2” floppy diskette in an envelope clearly marked with the case name, case number, type and title

of document, document number of the document to which the objection refers and the file name of the

documents.

       PLEASE TAKE FURTHER NOTICE that a “hard copy” of any objections must be hand

delivered to the Chambers of the Honorable Robert D. Drain at the United States Bankruptcy Court, 300

Quarropas Street, White Plains, New York 10601 on or before the Objection Deadline.
  19-23581-rdd     Doc 35     Filed 01/07/20
                                   Entered 01/07/20 15:43:58 Main Document
                                 Pg 3 of 9
       PLEASE TAKE FURTHER NOTICE that objections, if any, must be served in accordance

with the provisions of General Order M-182 so that they are received on or before the Objection

Deadline by The Law Offices of Allen A. Kolber, Esq., 134 Rt. 59, Suite A, Suffern, NY 10901


Dated: Rockland County, New York
       January 7, 2020


                                                   /s/ Allen A. Kolber
                                                   ALLEN A. KOLBER, ESQ.
                                                   Attorney for Debtor Aaron Brown
                                                   134 Route 59, Suite A
                                                   Suffern, NY 10901
                                                   (845) 918-1277


TO:    Susan A. Arbeit, Esq.
       U.S. Trustee's Office
       U.S. Federal Office Building
       201 Varick St., Room 1006
       New York, NY 10014

       Jonathan Schwalb, Esq.
       Friedman Vartolo, LLP
       Attorneys for SN Servicing Corporation,
       As Servicer For U.S. Bank Trust National Association
       As Trustee Of The Chalet Series III Trust
       85 Broad Street, Suite 501
       New York, NY 10004
  19-23581-rdd      Doc 35      Filed 01/07/20    Entered 01/07/20 15:43:58     Main Document
                                                 Pg 4 of 9
UNITED STATES BANKRUPTCY COURT                             Hearing Date: March 27, 2020
SOUTHERN DISTRICT OF NEW YORK                              Hearing Time: 10:00a.m.
_______________________________________x
In Re:

AARON BROWN ,                                              Chapter 11

                                                           Case No. 19-23581(rdd)
                              Debtor.
_______________________________________x

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

       DEBTOR’S APPLICATION FOR AN ORDER PURSUANT TO 11 U.S.C. §§506
       AND 506(d) DETERMINING THE AMOUNT OF SECURED CLAIM #11 OF SN SERVICING
       CORPORATION, AS SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION AS
       TRUSTEE OF THE CHALET SERIES III TRUST, WITH RESPECT TO INVESTMENT
       PROPERTY LOCATED AT 29 SUMMIT AVENUE, SPRING VALLEY, NY 10977


       AND OBJECTING TO CLAIMS PURSUANT TO 11 U.S.C. § 502 AND FEDERAL RULE
       OF BANKRUPTCY PROCEDURE 3007

       Debtor AARON BROWN, by his attorney of record, Allen A. Kolber, Esq., and in support of his

Motion to determine the secured status of a mortgage loan on Debtor’s Investment Property, states as

follows:

Factual Allegation:

      1. The Debtor filed a Petition for relief under Chapter 11 of the United States Bankruptcy Code on

           September 5, 2019.

      2. The Debtor is the owner of certain real property located at 29 Summit Avenue, Spring Valley,

           NY 10977 (“the Property”), and maintains this property as an investment property.

      3. A copy of the Deed is annexed hereto as Exhibit “A”.

Mortgage on the Investment Property:

      4. At the time of the filing of the Petition herein, said property was encumbered by a mortgage in

           favor of SN SERVICING CORPORATION, AS SERVICER FOR U.S. BANK TRUST

           NATIONAL ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III TRUST (“SN
  19-23581-rdd       Doc 35    Filed 01/07/20
                                            Entered 01/07/20 15:43:58 Main Document
                                          Pg 5 of 9
         SERVICING”) with an alleged balance of $504,595.58 (See Proof of Claim #11 filed by

         Debtor, showing a balance due of $504,595.58 at the time of the bankruptcy filing.)

Appraisal of Residential Real Estate:

       5. On or about April 20, 2018, Yehuda Gestetner, a New York State Certified Real Estate

          Appraiser, performed an appraisal of the Investment Property and determined it to have a fair

          market value of $300,000.00. Annexed hereto as Exhibit “B” is a copy of said Appraisal.

       6. Based on the foregoing Appraisal, Debtor submits that the fair market value of the

          Investment Property is $300,000.00.

       7. The SN SERVICING mortgage on the home exceeds the appraised value on the Investment

          Property by $204,595.58.

The Mortgage and Judgment lien held by SN Servicing Corporation, As Servicer for
U.S. Bank Trust National Association as Trustee of The Chalet Series III Trust
should be bifurcated into a secured claim of $300,000.00.and an unsecured claim of $204,595.58

      8. Section 506(a) of the United States Bankruptcy Code provides, in pertinent part:

              “(a) An allowed claim of a creditor secured by a lien on property in
              which the estate has an interest . . . is a secured claim to the extent of the
              value of such creditor’s interest in the estate’s interest in such property . . .
              and is an unsecured claim to the extent that the value of such creditor’s
              interest . . . is less than the amount of such allowed claim . . . . Such value
              shall be determined in light of the purpose of the valuation and of the
              proposed disposition or use of such property, and in conjunction with any
              hearing on such disposition or use or on a plan affecting such creditor’s
              interest. “ 11 U.S.C. § 506(a).

      9. Section 506(d) of the United States Bankruptcy Code provides, in pertinent part:

              “(d)    To the extent that a lien secures a claim against the debtor that is
                      not an allowed secured claim, such lien is void . . .”

       10. In the instant case, secured claim #11 of SN SERVICING relating to the Investment Property

          should be bifurcated into a secured claim and lien of $300,000.00 and an unsecured claim of

          $204,595.58 (see 11 U.S.C. § 506(a) and In re Thompson, 352 F.3d 419 (2d Cir. 2003).

       11. The facts and circumstances set forth herein do not present novel issues of fact or law and

          Debtor respectfully requests the Court to waive the requirement of filing a Memorandum of

          Law.
  19-23581-rdd      Doc 35     Filed 01/07/20
                                            Entered 01/07/20 15:43:58 Main Document
                                          Pg 6 of 9
       WHEREFORE, it is respectfully requested that Debtor’s relief be granted in full and for such

other and further relief that this Court may deem just and proper.

Dated: Rockland County, New York
       January 7, 2020

                                                     LAW OFFICES OF ALLEN A. KOLBER, ESQ.

                                                     By: _/s/ Allen A. Kolber______________________
                                                             Allen A. Kolber (AK0243)
                                                             Attorneys for Debtor Aaron Brown
                                                             134 Rt. 59, Suite A
                                                             Suffern, NY 10901
                                                             (845) 918-1277
  19-23581-rdd      Doc 35    Filed 01/07/20
                                        Entered 01/07/20 15:43:58 Main Document
                                       Pg 7 of 9
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________x
In Re:                                                 Chapter 11

     AARON BROWN ,                                                 Case No. 19-23581(rdd)

                              Debtor.
_____________________________________x

TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

                          APPLICATION OF DEBTOR AARON BROWN

       AARON BROWN, being duly affirmed, deposes and states under the penalties of perjury:

       1. On September 5, 2019, I filed a Voluntary Chapter 11 Petition.

       2. I reside at 58 North Cole Avenue, Spring Valley, NY 10977.

       3. I own a house located at 29 Summit Avenue, Spring Valley, NY 10977 (the “Investment

           Property”). A copy of the Deed is annexed hereto as Exhibit “A”.

       WHEREFORE, I respectfully request that the Court grant my Motion to bifurcate Claim #11 of

SN SERVICING CORPORATION, AS SERVICER FOR U.S. BANK TRUST NATIONAL

ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III TRUST into a secured claim and lien of

$300,000.00 and an unsecured claim of $204,595.58, and for such other and further relief as to this

Court may seem just and proper.


                                                            /s/ AARON BROWN
                                                                AARON BROWN

Affirmed before me this
January 7, 2020


/s/ Allen A. Kolber
NOTARY PUBLIC, State of New York
No. 02KO4972647
Qualified in Rockland County
Commission Expires December 29, 2022
  19-23581-rdd      Doc 35     Filed 01/07/20
                                        Entered 01/07/20 15:43:58                 Main Document
                                       Pg 8 of 9
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________x
In Re:

AARON BROWN ,                                               Chapter 11
                                                            Case No. 19-23581(rdd)
                              Debtor.
_____________________________________x

       ORDER DETERMINING AMOUNT OF SECURED CLAIM #11 OF SN SERVICING
       CORPORATION, AS SERVICER FOR U.S. BANK TRUST NATIONAL ASSOCIATION
       AS TRUSTEE OF THE CHALET SERIES III TRUST, PURSUANT TO 11 U.S.C. §§
       506(a) AND (506(d) AND FED.R.BANKR.P. 3007 WITH RESPECT TO THE
       MORTGAGE ON INVESTMENT PROPERTY LOCATED AT 29 SUMMIT AVENUE,
       SPRING VALLEY, NY 10977

       AARON BROWN (the “Debtor”), by his attorney, Allen A. Kolber, Esq., having served and filed

a Motion dated January 7, 2020 in support of an Application to determine the secured status of and to

reclassify the lien of SN SERVICING CORPORATION, AS SERVICER FOR U.S. BANK TRUST

NATIONAL ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III TRUST, on Debtor’s

Investment Property located at 29 Summit Avenue, Spring Valley, NY 10977 (“Investment Property”),

and there being due and sufficient notice of the Motion and the hearing thereon; and upon the record of

the hearing on the Motion; and there being no opposition to the Motion; and after due deliberation it

appearing that the value of the Investment Property is $300,000.00 and that there is $300,000.00 of

collateral securing the mortgage held by SN SERVICING CORPORATION, AS SERVICER FOR U.S.

BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III TRUST ,

and due and sufficient cause appearing, it is hereby

       ORDERED, that the Motion is granted and further;

       ORDERED that the secured claim #11 of SN SERVICING CORPORATION, AS SERVICER

FOR U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE CHALET SERIES III

TRUST relating to the Investment Property should be bifurcated into a secured claim and lien of

$300,000.00 and an unsecured claim of $204,595.58 (see 11 U.S.C. § 506(a) and In re Thompson, 352
  19-23581-rdd      Doc 35     Filed 01/07/20  Entered 01/07/20 15:43:58 Main Document
                                              Pg 9 of 9
F.3d 419 (2d Cir. 2003). If any amendment to such claim is filed that increases the amount of such claim,

any such increase shall also be treated as an unsecured claim.


Dated: White Plains, New York
       ____________________, 2020

                                                     ________________________________
                                                     HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE
